DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 1/13/22, with respect to the 102 rejections of claims 10 and 14-17 and the 103 rejections of claims 11-13 have been fully considered and are persuasive.  The 102 rejections of claims 10 and 14-17 by Baugh (US 4,516,795) and the 103 rejections of claims 11-13 by Kendrick (US 4,337,971) have been withdrawn.  Upon further review of the Office Action mailed 07/20/21, it appears that these rejections were intended to be removed.
As to the 103 rejections on pages 7-9 of the Office Action, Applicant's arguments filed 1/13/22 have been fully considered but they are not persuasive. 
Applicant argues:
“Rejection of Claims 10 and 14-20 under 35 U.S.C. & 103 
Claims 10 and 14-20 stand rejected under 35 U.S.C. § 103 as being unpatentable over Kendrick, in view of Baugh. Applicant does not accede to the Office's characterization of the cited references as applied to these claims. 

Kendrick also fails to disclose a connector ("remote connector") and a separate connector adapter. Like Baugh, Kendrick only discloses a connector (10). 
Therefore, even assuming Baugh could be modified with the teachings of Kendrick, the resulting combination would not produce the claimed invention. 
Accordingly, withdrawal of the rejection of claim 10, and claims 14-20 dependent therefrom, is again respectfully requested. 
  
Rejection of Claims 11-13 under 35 U.S.C. & 103 
Claims 11-13 stand rejected under 35 U.S.C. § 103 as being unpatentable over Kendrick, in view of Baugh, and further in view of Official Notice. Applicant does not accede to the Office's characterization of the cited references as applied to the claims. 
With regard to the Official Notice, Applicant again respectfully requests that the Office present an explicit basis on which the Official Notice is based so that the Applicant is able to challenge the assertion in reply to the next Office Action. See MPEP §2144.03(B)). 
With respect to Kendrick, for the time being, and in light of the reasons set forth above, Applicant again respectfully submits that claims 11-13, which depend from independent claim 10, is patentable for at least the same reasons as claim 10. 
Accordingly, withdrawal of the rejection against claims 11-13 is again respectfully requested.”

In response to Applicant’s challenge of Official Notice, refer to the following rejections of claims 11-13 in view of Applicant’s Admitted Prior Art.

Election/Restrictions
Claims 1-9 and 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendrick (US 4,337,971) in view of Baugh (US 4,516,795).

10 and with reference to the following annotated figure, Kendrick discloses a method of connecting well equipment, the method comprising: connecting the well equipment to a connector adapter at an equipment end thereof; connecting a connector end of the connector adapter to a remote connector (as at flanged end 22); connecting the remote connector to flow line (1); applying pressure to the remote connector from a remote location (via threaded port 58), thereby allowing multiple circumferentially distributed engagement structures (16) of the connector to displace outward to an open configuration thereof (refer to col. 4, ll. 5-29), and displacing a first hub (32) of the connector into contact with a second hub secured to flow line (1), the engagement structures axially aligning the second hub with the first hub during the displacing (via tapered surfaces 156, 158).  Also refer to col. 3, ll. 22-45 and col. 4, ll. 5-62.

    PNG
    media_image1.png
    829
    660
    media_image1.png
    Greyscale



However, Baugh teaches a similar connector that uses pressure to move a piston/sleeve to displace a segmented locking means to secure well equipment to a wellhead (W).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply Kendrick’s means of connecting wellbore components, to secure wellbore equipment to a wellhead, as taught by Baugh, in order to remotely and effectively secure wellbore components to a wellhead.

As to claim 14, Kendrick discloses the method of claim 10, wherein the pressure applying further comprises displacing a sleeve (14) of the connector to an open position thereof (translated or displaced upward from the position shown in Fig. 1), the sleeve in the open position preventing outward (further radial) displacement of the engagement structures from the open configuration.

As to claim 15, Kendrick discloses the method of claim 14, wherein the pressure applying further comprises applying a first pressure differential (via port 58) across a piston (84/120) of an actuator (42), thereby displacing the sleeve to the open position.
16, Kendrick discloses the method of claim 15, further comprising applying a second pressure differential across the piston (via ports 58 and 60, see col. 4, ll. 63-66), thereby displacing the sleeve to a closed position (as shown in Fig. 1) in which the sleeve biases the engagement structures into clamping engagement with the first and second hubs (via means 132).

As to claim 17, Kendrick discloses the method of claim 16, wherein the engagement structures are pivotably mounted (via pivot lug 32) relative to the first hub between first and second ends of the engagement structures.

As to claim 18, Kendrick discloses the method of claim 17, wherein a biasing device (166) biases the engagement structures toward the open configuration.

As to claim 19, Kendrick discloses the method of claim 18, wherein the biasing device inwardly biases ends of the engagement structures.  Refer to Fig. 1.

As to claim 20, Kendrick discloses the method of claim 19, wherein opposite ends of the engagement structures are displaced outward by a .

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendrick in view of Baugh, and further in view of Applicant’s Admitted Prior Art (hereinafter “AAPA”).
As to claim 11, Kendrick/Baugh discloses the method of claim 10, except for the explicit teaching that the well equipment includes one of a lubricator and a well servicing line, the well servicing line including a frac line.
As to claim 12, Kendrick/Baugh discloses the method of claim 10, except for the explicit teaching that the well equipment is connected to the wellhead while a second well operation is being performed near the wellhead;
As to claim 13, Kendrick/Baugh discloses the method of claim 12, except that the second well operation includes a fracking operation.
In paragraphs [0013] - [0015] of Applicant’s specification, Applicant states “’Lubricators’ are well known to those skilled in the art and refer generally to a long pipe fitted to the top of a wellhead or ‘Christmas tree’ so that tools may be put into the well. The lubricator is installed on top of the tree, well tools are placed in the lubricator, and the lubricator is pressurized to wellbore pressure. The top valves of the tree are then opened to allow the 
[0014] Currently, workers are needed at the wellhead to manually attach/remove a lubricator to/from a wellhead, for example, in wireline operations. However, safety rules restrict personnel from being in a high pressure area ("red zone") when certain operations, such as fracturing operations, are being performed nearby, such as in an adjacent well. This can cause delays while waiting for the personnel to clear the area. Eliminating the need for personnel at the wellhead to attach/remove the lubricator would improve operational efficiency and reduce HSE (health, safety, and environment) exposure. 
[0015] The embodiments disclosed herein relate to methods and systems that eliminate the need for personnel to manually attach and remove lubricators, frac lines, and similar well equipment at the wellhead.”
Accordingly, Applicant establishes that lubricators and frac lines and other well equipment are commonly fitted to wellheads.  And therefore, as to claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kendrick/Baugh so as to use one of a lubricator or a frac line as the piece of well equipment, as taught by AAPA, to connect to the wellhead in order to allow tools to be put into the well or to carry fracking fluid into the well.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform fracking  near the Kendrick/Baugh wellhead in order to access difficult-to-reach resources of oil and gas.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


James M. Hewitt II

Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679